NOT FOR PUBLICATION

                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY



BURTON LEE    SVITH,
                                               Civil Action No.     16—1373(VCA)
             Petitioner,

                                                    OPINION

STEVEN JOHNSON and
THE ATTORNEY GENERAL OF THE
STATE OF NEW JERSEY,

                  Respondents.


MADELINE COX ARLEO,      District Judge

 I.   INTRODUCTION

      This matter has been opened to the Court by the pro se

Petition pursuant to 28 U.S.C.       § 2254       (ECF No.    1   (“Petition”))

of Burton lee Smith       (“Petitioner”)   .    For the reasons explained

below,   the Court will deny the Petition with prejudice and will

deny a certificate of appealability.

II.   FACTUAL BACKGROUND & PROCEDURAL HISTORY

      A. Factual Background

      This Court,      affording the state court’s factual

determinations the appropriate deference,             see 28 U.S.C.      §

2254 Ce) (1),’ relies upon the fact recitation by the Appellate



  “In a proceeding instituted by an application for a writ of
habeas corpus by a person in custody pursuant to the judgment of
a State court, a determination of a factual issue made by a
Division of the Superior Court of New Jersey                       (“Appellate

Division”)     in its opinion affirming denial of post—conviction

relief   (“PCR”)   .   State of New Jersey v.             Smith,   No.      A-2778-13T1,

2015 WL 5943692        (N.J.    Super.    Ct. App.       Div.   Oct.   7,    20:5).

       James Spates      (“Spates”)       had just cashed his pay check when

a man armed with a knife grabbed him;                    stabbed Mr.        Spates in his

arm,   abdomen,    and back;      took his money;          and entered the front

passenger seat of a black Ford Explorer with a North Carolina

license plate. A young boy witnessed the robbery and assault,

and a video surveillance camera captured the crime. Mr.                           Spates

gave the police a description of the assailant,                        the Exolorer,

and the license plate number.              Smith,    2015 WL 5943692,           at *1.

       The next day,      police arrested Petitioner and co-defendant

Christina Rourk—Moore           (“Rourk-Moore”)      .    When police frisked

Petitioner,     they found a folding knife in his rear pocket.                         DNA

testing matched N:r.          Spates’s blood and the knife’s residual

blood.   Id.   See also State v.          Smith,    2012 WL 2196669,           at *1     (N.J.

Super.   Ct. App.      Div.    June 18,    2012).

       B. Procedural History

       A grand jury charged Petitioner with robbery,                         two counts of

aggravated assault,           and two weapons offenses.            Id.



State court shall be presumed to be correct. The applicant shall
have the burden of rebutting the oresumption of correctness by
clear and convincing evidence.” 28 U.S.C. § 2254(e) (1).


                                             2
     Petitioner and Rourk—Moore were tried together.

Petitioner’s counsel did not move for a severance.              Rourk—Moore

had given two post—arrest statements to police           ——    the first

typewritten and the second videotaped.        The prosecutor’s opening

statement said that Rourk—Moore had initially lied under oath,

swearing she had not been at the scene,        but later admitted being

present when the robbery occurred.        During trial,       however,   the

prosecutor elicited testimony from Detective Michael Ricci only

that Rourk-I’4oore admitted to owning the Ford Explorer and being

in the driver’s seat when the robbery occurred.              Once all parties

rested,   Rourk—Moore moved for a mistrial,         claiming prejudice

from the prosecutor’s opening that she had lied in two

statements and then not producing the statements at trial.                 The

Honorable Joseph A.     Perfilio,   J.S.C. permitted the prosecution

to re-open its case.     Id.

     The State recalled Detective Ricci.           He testified that

Rourk—Moore first denied being at the scene,           but later admitted

being there   -—   after being confronted with the videotape.            In her

second statement,     she claimed she had initially lied because

Petitioner was in the next room during the interview,              and she

was afraid Petitioner could hear her.        Id.    at *2.

     A jury found Petitioner guilty as charged.              Judge Perfilio

merged the assault and weapons offenses into the first—degree

robbery offense and sentenced Petitioner to an extended fifty

                                      3
year custodial term subject to the No Early Release Act,                          New

Jersey Stat. Ann.          § 20:43—7.2       (“NERA”)   .    Smith,   2015 WL 5943692,

at *1;    ECF No.       15—25 at 12—13.

        Petitioner directly appealed his conviction and sentence.

(ECF Nos.       15—1 and 15—3.)          On June 18,    2012,    the Appellate

Division rejected his arguments.                   Smith,    2012 WL 2196669,     at *7•

On December 13,          2012,    the New Jersey Supreme Court denied

certification.          (ECF No.    15—5;    ECF No.    15—7.)

        On February 22,          2013,    Petitioner filed a PCR petition.               (ECF

No.    15—8.)    On or about October 11,             2013,    Petitioner’s counsel

filed a supporting brief.                (ECE No.    15—9.)    On December 17,      2013,

the Law Division of the Superior Court of New Jersey                        (“Law

Division”)       denied the PCR application.                (ECF Nos.   15-11 and 15—

26.)    Petitioner appealed.             (ECF No.    15—12.)    On October 7,     2015,

the Appellate Division affirmed the Law Division.                        Smith,   2015 WL

5943692,      at *3•     The New Jersey Supreme Court denied

certification on January 15,                2016.    (ECF No.    15—17.)

        Petitioner filed his § 2254 Petition in March 2016.                       (ECF

No.    1—1 at 4.)       The Petition sets forth eight claims:               (1)   denial

of Petitioner’s right to a fair trial when the trial court

allowed prejudicial testimony during witness cross—examination

(id.    at 8);    (2)   denial of fair trial when the judge failed to

adequately instruct the jury as to a witness’s testimony                          (id.    at

11);    (3)   trial court error from failure to give a sue sporite

                                               4
  instruction as to the photo array the police showed the victim

  (Id.    at 12);      (4)      excessive sentence                      (Id.   at 14);   (5)   denial of

 impartial jury when the judge allowed a sleeping juror to

 deliberate         (Id.       at 16);          (6)   violation of Petitioner’s right to

 confront his accuser                     (Id.    at 17);         (7)     denial of fair trial when

 the prosecutor introduced testimony about the photo lineup

 without introducing a recording of the victim and officer’s

 lineup conversation                     (Id.    at 18); and             (8)   ineffective assistance

 of counsel from failure to move for a severance of Petitioner

 and Rourk—toore’s trial.                        (Id.    at 19.)         Respondents filed an

 Answer         (SOP No.       15)   ,   and Petitioner then filed a traverse.                       (ECE

 No.     17.)

III.      STANDARD OF REVIEW

          Under 28 U.S.C.                § 2254 (a),        the district court “shall

 entertain an application for a writ of habeas corpus                                          [o]n behaf

 of a person in custody pursuant to the judgment of a state court

 only on the ground that he is in custody in. violation of the

 Constitution or laws or treaties of the United States.” A habeas

 petitioner has the burden of establishing his entitlement to

 relief for each claim presented in his petition.                                        See Harrington

 v.    RIchter,      562 U.S.            86,     98     (2011);     PrIce v.       VIncent,    538 U.S.

 634,     641     (2003)   .    District courts must afford great deference to

 the determinations of the state trial and appellate courts.                                          See

 Renico v.        Lett,        559 U.S.          766,    773    (2010).

                                                            5
       Where state courts have adjudicated a claim on the merits,

the district court shall not grant an application for a writ of

habeas corpus unless the state court adjudication

                (1) resulted in a decision that was contrary
               to, or involved an unreasonable application
               of, clearly established Federal law, as
               determined by the Supreme Court of the
               United States; or
                (2) resulted in a decision that was based on
               an unreasonable determination of the facts
               in light of the evidence presented in the
               State court proceeding.

28 U.S.C.      § 2254(d) (1)—(2).     See Conover v.Main,              601 F.    Ap’x

112,   1:4    (3d Cir.   2015)    (citing 28 U.S.C.       § 2254(d))

       Federal law is “clearly established” for these purposes

where it is clearly expressed in “only the holdings,                       as opposed

to the dicta” of the opinions of the United States Supreme

Court.   See Woods v.       Donald,   135 S.    Ct.    :372,    1376    (20:5)

       A decision is “contrary to” a Supreme Court holding within

28 U.S.C.      § 2254(d) (1)     if the state court “contradicts the

governing law set forth in            [the Supreme Court’s]            cases” or if it

“confronts a set of facts that are materially indistinguishable

from a decision of th[e Supreme]              Court and nevertheless arrives

at a   [different]       result.” Williams v.         Taylor,    529 U.S.       362,   405—

06   (2000)

       Under the “‘unreasonable application’               clause of §

2254 (d) (1)   ,   a federal habeas court may grant the writ if the

state court identifies the correct governing legal principle

                                          6
from th[e Supreme]             Court’s decisions but unreasonably applies

that principle to the facts of the prisoner’s case.” Williams,

529 U.S.    at 413.         With regard to 28 U.S.C.                      § 2254 Cd) (I),    a

federal court must confine its examination to evidence in the

record.    See Cullen v.                Pinholster,            563 U.S.    170,   180—81    (2011)

     The petitioner carries the burden of proof,                                    and review

under § 2254(d)             is limited to the record that was before the

state court that adjudicated the claim on the merits.                                      See

Harrington,     562 U.S.            at 100.    “When reviewing state criminal

convictions on collateral review,                               federal judges are required to

afford state courts due respect by overturning their decisions

only when there could be no reasonable dispute that they were

wrong.” Id.     at 102—03.               Where a petitioner challenges an

allegedly erroneous factual determination of the state courts,

“a determination of a factual issue made by a State court shall

be presumed to be correct                   [and the]            applicant shall have the

burden of rebutting the presumption of correctness by clear and

convincing evidence.” 28 U.S.C.                            § 2254 (e) (1).

     Under these standards,                   the relevant state court decision

that is appropriate for federal habeas corpus review is the last

reasoned state court decision.                         See Bond v.         Beard,    539 F.3d 256,

289—90     (3d Cir.         2008)   .    Furthermore,             “when the relevant state—

court decision on the merits                   .   .   .       does not come accompanied with

    reasons     .   .   .   [w]e hold that the federal court should                          ‘look

                                                           7
through’      the unexplained decision to the last related state-

court decision chat does provide a relevant rationale.” Wilson

V.    Sellers,    138 5.     Ct.     1188,   1192    (2018)

IV.    ANALYSIS

       A. Grounds One, Two, Three, and Seven:                   Challenges To Alleged
          Trial Court Evidentiary Errors

        The same habeas principle governs Grounds One,                        Two,    Three,

and Seven,       which the Court summarizes below.                   That law requires

this Court to deny these four grounds on the merits.

                      1. State Court Evidentiary Rulings Are Not
                         Reviewable On Habeas, Unless Fundamentally
                         Unfair In Violation Of Due Process

        An    erroneous      evidentiary       ruling     is   not    itself    grounds      for

habeas relief. To rise to the level of a constitutional violation,

a state court’s evidentiary decision must have been so arbitrary

or    prejudicial       that    it    rendered the      trial     fundamentally unfair,

thereby violating a petitioner’s due process rights.                           See Romano v.

Oklahoma,       512   U.S.     1,    12—13   (1994);    see also Keller v.            Larkins,

251 F.3d 408, 413          (3d Cir. 2001)       (to shcw that an evidentiary error

rises to the level of a due process violation,                         a petitioner must

show “that it was of such magnitude as to undermine the fundamental

fairness       of the    entire trial”);            Kontakis v.      Beyer,    19    F.3d   110,

117,    120    (3d Cir.      1994)     (evidentiary rulings do not give rise to

federal habeas relief unless they had a “substantial and injurious

effect or influence in determining the jury’s verdict”)                              (internal



                                                B
citations omitted)            .    The United States Supreme Court has “defined

the    category       of    infractions             that       violate           ‘fundamental         fairness’

very narrowly.” Dowling v. United States, 493 U.S. 342, 352                                                 (1990).

        “[T]he Due Process Clause does not permit the federal courts

to     engage    in    a     finely          tuned        review          of     the        wisdom     of    state

evidentiary rues.” Marshall v.                            Lonberger,             459 U.S.      422,       438 n.    6

(1983)   .    Nor do       federal         courts’        habeas powers               permit        reversal       of

convictions       based           on   a    belief            that    a    trial        judge       incorrectly

applied a state evidentiary rule.                              The only question on habeas is

“whether the          [challenged evidentiary decision or                                    instruction]          by

itself so infected the entire trial that the resulting conviction

violates due process.” Estelle                       V.       McGuire,         502 U.S.       62,    72     (1991).

“I]t is not the province of a federal habeas court to reexamine

state—court determinations on state—law questions.” Id.                                               at 67—68.

Federal courts must afford the states deference in determinations

regarding evidence and procedure.                              See Crane v.            Kentucky, 476 U.S.

683,    690    (1986).      “[A]       state court’s misapplication of its own law

does not generally raise a constitutional claim.                                            [F]ederal courts

        may     intervene          only       to     correct              wrongs       of     constitutional

dimension.”        Smith          v.   Horn,        120        F.3d       400,       414     (3d     Cir.     1997)

(citations        cmitted),                cert.     denied,               522       U.S.      1109         (1998).

Furthermcre,       purported trial court errors such as failure to give

a     particular       jury        instruction                are     subject          to    harmless        error

analysis.       Le:is v.          Pinchak,         348 F.3d 355,               359    (3d Cir.       2033).

                                                          9
                        2. Ground Ones and Two:  (a) Denial Of Fair Trial,
                           And (b)   Trial Court Error,   From Prejudicial
                           Testimony  Elicited  By   Rourk-Moore’s  Counsel
                           During Detective Ricci’s Cross-Examination

        Ground One alleges that Petitioner was denied his right to a

fair trial when,             after Judge Perfilio allowed the State to re—open

its     case,     Rourk—Moore’s        counsel     elicited     Drejudicial       testimony

during Detective Ricci Judge’s cross—examination.                         (ECF No.   1 at 8—

9     (“Fair Trial Claim”).)           Closely related to this claim is Ground

Two’s allegation of trial court error from failing to adequately

instruct        the   jury pursuant        to N.J.     R.   Evid.     404(b)2.   Petitioner

claims Judge          Perfilio should have given an instruction regarding

Detective        Ricci’s       testimony    that     Rourk—Moore       feared    Petitioner

overhearing her police statement and had a prior restraining order

against him.          (Id.    at 11   (“Rule 404 (b)    Claim”)

        At trial,       Rourk—Moore testified that,             inter alia,      she had a

prior restraining order against Petitioner.                         (ECF No.   15-22 at 5.)

After Judge Perfilio granted Rourk—Noore’s prejudice-based motion

for mistrial at the conclusion of trial                     (ECF No.     15—22 at 12,    19—

27,    29),     Detective Ricci testified.           He said that in Rourk—Moore’s




2 “Except as otherwise provided by Rule 608 (b) , evidence of other
crimes, wrongs, or acts is not admissible to prove the disposition
of a uerson in order to show that such person acted in conformity
therewith. Such evidence may be admitted for other purposes, such
as proof of motive,     opportunity,   intent,  preparation,  plan,
knowledge, identity or absence of mistake or accident when such
matters are relevant to a material issue in dispute.” N.J. R. Evid.
404(b)

                                              10
typewritten statement to police on March 7,                                     2009,    she:    “indicated

that she was with her ailing mother in a nursing home” at the time

of   the     crime;          and       denied          being    in    Hillside     when       the     incident

occurred.        (ECF No.          15—22 at 32.) After her first statement,                               police

showed Rourk-Moore the surveillance video from the check cashing

store.       (Id.)     In     Rourk—Moore’s               videotaped statement                to police       on

March      8,    2009,        she          admitted       that       she   had    lied     in       her    first

statement because “[Petitioner]                                was in the next room and she was

afraid he could hear her.”                         (Id.    at 33,)

        In      jury     summation                by     Rourk-Moore’s          public        defender,       he

referred        to     the    testimony                jurors    had    heard    about        Rourk—Moore’ s

supposed reason for lying in her first statement to police.

(Id. at 6,        54—55       (“[T]here was a restraining order                          ...    [Ms. Rourk—

Moore]       does    have      .   .   .   more    interest          than just    her     involvement to

worry about.           It’s what might happen if she dimes this guy out and

he’s not arrested because of the nature of the rezationship”) .)

        During         Petitioner’s               direct        appeal,    the    Appellate           Division

rejected the Fair Triai Claim and the Rule 404(b) Claim. The court

ruled        that       Detective             Ricci’s           “fleeting        reference”           to     the

restraining          order         and      his    testimony about           Rourk—Moore’s            fear of

Petitioner           overhearing              her        police        statement        did     not       unduly

prejudice Petitioner.                      The court explained as follows:

                 The evidence implicating defendant as Spates’s
                 assailant was overwhelming.    The manner in
                 which defendant separated Spates from his
              weekly wages was sudden and violent.      The
              existence of a domestic violence restraining
              order suggests that defendant is a violent
              man;    however,   other   evidence   aready
              established that fact.    The possibility of
              undue prejudice to defendant from these two
              facts is too remote to conclude that the
              references to both produced an unjust resu1t.

Smith,    2012 WI 2196669,               at *3•

      During appeal of 9CR denial, the Appellate Division expressly

relied on its direct appeal opinion,                             and the court “reach[ed]              the

same conclusion” in the PCR appeal.                          Smith,    2015 WL 5943692,          at *2.

      This Court finds that the Fair Trial Claim and the Rue 404 (b)

Claim fail on the merits,                  for these reasons:

      (a)     Grounds One and Two Fail The Habeas Standard of Review:

Grounds      One    and    Two      do    not     meet       §     2254’s   standard      of     review

because:     (1)    As it is based entirely on New Jersey law,                             the Rule

404(b) Claim does not raise any violation of the U.S. Constitution,

laws or treaties.             This Claim cannot reasonably be construed as a

federal      claim.       Petitioner        has        not    demonstrated       that     the     trial

court’s      allowance         of     Detective             Ricci’s     testimony       violates         a

federal right. The Rule 404(b) Claim does not include any reference

to a specific federal constitutional guarantee; and (2)                                   Petitioner

has   not     identified            any    clearly           established        federal        law,     as

determined         by   the    United       States          Supreme    Court,    that     the     state

courts      unreasonably         applied          or    as    to    which   their   rulings           were

contrary regarding the               Fair Trial Claim or Rule 404(b)                      Claim.        28



                                                       12
U.S.C.       § 2254.

         (b)     Grounds        One    and     Two        Do    Not     Demonstrate       Errors         OF

Constitutional           Measure       To    Warrant       Habeas       Review:    As    Grounds       One

and     Two      allege      general          improprieties             from      evidence—related

determinations           during        the    state        trial,       their     claims        are     not

reviewable in habeas, unless the errors resulted in a fundamentally

unfair proceeding and violated due process. Neither the Fair Trial

Claim nor the Rule 404 (b)                  Claim, though,            allege that the purported

evidentiary errors were of constitutional magnitude.                                    See Pulley v.

Harris,        465    U.S.   37,      41    (1984)   .    The    “overwhelming”          evidence        of

Petitioner’s guilt,              see       2015 WL 2196669,            at *3,     underscores this

point as to both Grounds One and Two.

        As     to      Ground      One,      for     example,          Mr.     Spates     identified

Petitioner as his assailant on multiple occasions with accuracy.

At    first,     Mr.    Spates        explained to the responding officer that                            a

5’ 4”    or     5’S”    African—American                 with   dreadloc:<s        robbed       him     and

entered a        dark     Ford     Explorer with temporary North Carolina                              tags

after the assault.              (ECF No.      15—20 at 31,            37.)    In his hospital bed,

Mr.     Spates       identified Petitioner in a photograph array,                               although

he said in order to be certain, he would have to see him in person.

(Id.     at     74—76.)      When      he    saw     Petitioner          at    trial,     Mr.     Spates

testified that he had “no doubt” in his mind that Petitioner was

the person who corznitted the robbery.                          (Id.    at 76.)    V.r. Spates also

identified           a brownish—beige          jacket worn by his                 assailant,          which
the police       found          in    the     black       Ford Explorer.                  (ECF No.          15-21       at

84.)    When shown this coat in court, Mr.                               Spates had “no doubt” that

this    was    the        jacket      worn        during         the   robbery.           (Id.)        Further,         an

eyewitness        described              the       robber         as     a        black     individual                with

dreadlocks       who       entered the              Ford Explorer’s passenger                           seat.         (ECF

No.    15—2C at       21—22.)          The     store’s surveillance video corroborated

these    identifications.                    (ECF     No.        15—21       at    33     and    64.)        Further,

police arrested Petitioner as he entered the Ford Explorer the day

after    the    robbery           (id.       at    43)      —-    at    which       time        he    had    a    knife

bearing Mr.       Spates’s in his back left pocket.                                     (Id.     at 11—13,            45.)

Additionally,             Rourk-Moore admitted to driving the Explorer during

the robbery.          (Id. at 59.)            In this context, Detective Ricci’s cross—

examination           testimony          --       that        was      puroortedly              orejudicia              to

?etiticner       ——       was    neither          fundamentally unfair nor violative                                    of

due process.

        For    these       same       reasons       of      overwhelming trial                   proofs,          Judge

Perfilio’s       failure          to     instruct           the     jury about            Detective Ricci’s

Rourk—Moore               testimony           was        not        constitutionally                    defective.

Petitioner has not                   shown that the trial                     court’s          decision          “had a

substantial and injurious effect or influence in determining the

jury’s verdict.”                See Lewis,          348       F.3d at         359       (citing Brecht,                507

U.S.    at     637)   .    That       is,      even      if      the     trial          court        erred       in    not

instructing the              jury on this point,                       the    error was              harmless.         The

record was replete with evidence of guilt. A jury instruction about

                                                          14
Detective       Ricci’s          comment        on        Rourk—Noore’s         fear    would     not     have

excluded        any         of      that         incriminating                 evidence        from       jury

deliberations.

        In this context of the who_e triau and its evidence,                                      trie Fair

Trial     Claim      and     the    Rule        404(b)           Claim   do    not     show    fundamental

unfairness          or   due     process        deprivation.             Detective       Ricci’s        cross—

examination testimony about Rourk-Moore, and Judge Perfilio’s jury

instruction determination about the Detective’s testimony, neither

resulted       in    a     fundamentally              unfair       proceeding        nor      violated     due

process. The jury reasonably found Petitioner guilty on all counts.

        For all these reasons,                   the Court denies Grounds One and Two.

                          3. Ground Three: Trial Court Error By Failing To
                             Sua Sponte Instruct The Jury Regarding Testimony
                             about The Photographic Array Shown To Mr. Spates

        Ground Three alleges trial court error in not giving jurors

a   sua      sponte        limiting        instruction              about      Mr.     Spates’s         cross—

examination          use    of     “mug    shot”           when    describing        the      police     photo

identification.             (ECF No.       1 at 12              (“Limiting Instruction Claim”) .)

        At    trial,       Petitioner’s              counsel        asked Yr.        Spates      about     t:ne

photo     arrays         that    police         had       shown     to   him    in   the      hospital.        In

responding,         Mr.     Spates twice stated that police had provided him

a group of “mug shots.”                   (ECF No.          15—20 at 55,        56.)    Defense counsel

did   not     object.           (Id.)     Mr.     Spates          further      described        the     array:

“[T]he       [the officer]          pulled out this                ——    it was a brown thing             ——    I

don’t know what it’s called                      —    —    it had pictures in           it.”     (Id.    at 60

                                                           15
(emphasis        added)      .   )    Judge       Perfilio      did    not       offer   a    sua       sponte

instruction contemDoraneously or in his                                final      jury instructions.

Smith,     2Q12 WL 2196669,                  at   *3



       During         direct          appeal,      the    Appellate        Division        rejected        the

Limiting Instruction Claim.                        The court ruled that Mr.                  Spates’s use

of the phrase “mug shot” in a seemingly colloquial sense was not

of    “such magnitude to warrant reversal.” Smith,                                  2C12 WL 2196669,

at *3•     Relying on state law,                       the Appellate Division explained:

                Fleeting      references     to     impermissible
                information,    such as    a   description   of  a
                photograph as a mug shot, will generally not
                be considered error of such magnitude to
                warrant reversal. Here, the reference occurred
                twice but     both   references   were   fleeting.
                Ordinarily, we require much more     than  a brief
                mention to a mug shot to find that the trial
                record has been unilaterally tainted. Here, an
                objection    by    counsel   or   a   sua   sponte
                instruction by the trial judae night have
                :ocuseo the attent:on of the jury on tne
                possibility of a prior criminal record.

Id.    (internal citations omitted)

       This      Court           denies       Ground      Three       on   the     merits         for    three

reasons.

         (a)     Limiting Instruction Claim                      —    Not Reviewable In Habeas:

This Claim is not subject to federal habeas review,                                      to the extent

Petitioner           asserts          that    Judge      Perfilio’s        sua    sponte      instruction

determination violated state law.                             See Estelle, 502 U.S.               at 67—68;

Romano,        512    U.S.       at    12—13;      Keller,      251    F.3d at      413.      State court

evidence—related                 determinations,              such    as   not     giving     a     limiting

                                                         16
instruction         on       Mr.     Spates’s        use     of    the     phrase        “mug       shot,”    are

normally matters of                  state     law and are not                  reviewable          in federal

habeas       proceedings.             See     Engle     v.        Isaac,       456     U.S.     107     (1982);

Henderson v.        Kibbe,          431 U.S.     145        (1977);       Zettlemoyer v.             Fulcomer,

923 F.2d 284,         309          (3d Cir.),    cert.        denied, 502 U.S.                902     (1991).

       For the same reasons explained supra with respect to Grounds

One and Two,         Petitioner cannot make the requisite constitutional

showing of         due       process        deprivation or              fundamental           unfairness        to

render the Limiting Instruction Claim reviewable on habeas.

       (b)     Limiting Instruction Claim                          -    No Harmless Error Showing:

Even   in     cases          where     constitutional                  errors    in     evidence—related

state court rulings have occurred,                            they are subject to “harmless

error” analysis.               Neder v.       United States, 527 U.S.                    1,     8—11    (1999);

Smith v.      Horn,          120 F.3d at 416—17              (1997).       This principle includes

failure—to—instruct                 contexts.        See,     e.g.,        Lewis,       348     F.3d at       359

(citing cases)           .    Under the harmless error test,                           a petitioner must

demonstrate         constitutional                   error         that     resulted            in     “actual

prejudice,” which asks                  whether the               error had a           “substantial and

injurious effect or influence in determining the jury’s verdict.”

Eley v.      Erickson, 712 F.3d 837,                   847        (3d Cir.       2013)       (citing Brecht

v.   Abrahamson,              507    U.S.     619,     637—38           (1993)).       See     also     Fry     v.

Pliler,      551    U.S.        112,    121—22        (2007);          Bond,     539     F.3d at       275—76;

Adamson v.      Cathel, 633 F.3d 248,                   260       (3d Cir.       2011)       (citing O’Neal

V.   McAninch, 513 U.S.                432,    438    (1995)).

                                                       17
        Here,       any purported error                     from Judge                         Perfilio’s         sua    sponte

instruction determination was harmless,                                              for the following reasons.

                   Ci)              The Witness’s Use Of “Mug Shot” Was Colloquial:

        When       Yr.       Spates        used” mug            shot”                twice,         a    reasonable          juror

could       have    understood               him to    mean                 the          colloquial            sense    of    that

phrase.      When describing the in-hospital photo identification, 1r.

Spates testified:                   “[The officer] pulied out this                                       ——    it was a brown

thing    —   I don’t know what it’s called                                       —       —   it had pictures            in. it.”

(ECF No.       15—20           at    60)     (erthasis added)                        .       Viewed in         this    context,

Mr. Spates’s use of “mug shot” strikes this Court as much different

than when an officer refers to a mug shot,                                                     usually implying that

a person has prior criminal history.                                            See,         e.g.,       Heath v.      Arvonio,

No.   94—93,        1995 WL 328129,                 at *56                  (D.N.J.            May 26,         1995)    (“[O]ne

of    the    victims           of      the   robbery        .   .   .       testified                that       she    had    seen

pictures       at        the    police        station.          In              response            to    a    question,       she

said,       ‘Yes,        I   saw       six   mugshots’                  .   .        [I]t      is       not    reasonable       to

assume that the jury drew an inference of prior criminal behavior

from the        [witness’s]                testinony that prejudiced their result,                                             her

references          to         ‘rtuc       shots’     are           not           sinister               statements          about

petitioner’s past. A core convincing explanation is that ‘mug shct’

is the       common expression for police photographs.                                                        The witness’s

statements reflect no more,                         or no less”)                             (citation omitted)

                   (ii)             The Phrase “Mug Shot” Did Not Suggest Any Prior

Criminal       History Of Petitioner:                           The             record demonstrates                     no    link

                                                        18
between    Mr.     Spates’s         use    of    “mug     shot”           and    any        prior    criminal

history    of    Petitioner.          There      was     thus        no basis          for     the    jury to

conclude that          Petitioner had a criminal history.                              In     fact,       as the

Appellate Division rated,                  “a sua sponte instruction by the trial

judge    might        have     focused       the       attention            of    the        jury         on     the

possibility of a prior criminal record.” Smith,                                     2012 WI 2196669,

at 3     (emphasis added)

                (iii)        The Evidence Of Petitioner’s Guilt Was

Overwnelming:          “Toe    evtoence         Lrnpl:catlng             .Petttoner]           as    Spates’s

assailant       was     overwhelming.”             Id.        Consequently,                 even     if        Judge

Perfilio erred by omitting a                     sua     sponte instruction,                       such        error

was   harmless        when    balanced against                the        overwhelming evidence                    of

Petitioner’s          guilt.    See       Henderson           v.     Kibbe,      431        U.S.     145,        155

(1977)    (“An omission, or an incomplete instruction,                                      is less likely

to be prejudicial than a misstatement of the law”)                                      .     For example,

the knife seized from Petitioner showed that Mr.                                       Spates was “the

major    contributor”          to    the    blood        on        the    weapon.       Smith,        2012        WL

2196669,    at r2.      The DNA analyst testified that the probability of

the   knife’s     DNA belonging             to    someone           other       than        Petitioner           was

“approximately one             in   120 quintillion Afrioan—A.mericans.”                                  Id.     In

addition,       a video       surveillance         camera            captured the             robbery.           The

assailant’s sweatshirt in the footage was similar to the one police

seized from the Explorer after Co—Defendants’                                    arrest.       Smith,           2015

WL 5943692,       at    *2.    Furthermore,         the victim identified Petitioner

                                                   19
as his assailant.            Id.

        This     record       compels        the     Court         to    conclude         that        Judge

Perfilio’s failure to give a sos sponte limiting instruction about

“mug shot” was not             an error of constitutional dimension.                                 It did

not    have a    substantial         and     injuricus effect on                 the    verdict.        Any

trial    court error in            failing to           give a     limiting        instruction was

harmless.       See,   e.g.,        Lewis,    348       F.3d      at    359—60     (under      harmless

error    analysis       in    habeas    proceedings,              trial     court’s          failure     to

give a no—adverse—inference instruction to the jury was harmless

where    “the    evidence          implicating          [defendant]        was     overwhelming”)

Government of the Virgin Islands v.                        Bellot,       473 F.     App’x 123,          127

(3d Cir. 2012)         (failure to instruct the jury that it could consider

a     prior     inconsistent          statement          as       substantive           evidence        was

harmless where evidence of defendant’s guilt “was overwhelming”).

        (c)     Limiting Instruction               Claim      —   State Court Rulings Were

Not    Contrary    To Any Federal            Precedent:           Petitioner has not                 cited,

and this Court has not discovered, any United States Supreme Court

decisions requiring a trial court to instruct the jury regarding

a witness’s use of “mug shot” in reference to photographic arrays

when the defendant has not requested such an instruction. Moreover,

an orritted instruction,              notably,       is less likely to be prejudicial

than a misstater.ent of the law’               .    Henderson,           431     J.S.   at    155.     This

means    that    “a petitioner          seeking habeas                 relief based on           a    trial

court’s failure to give a particular instruction has an ‘especially

                                                   20
heavy’     burden       of     demonstrating                 that        the     failure         to   give     the

instruction was so prejudicial that                                 it will support a collateral

attack on the constitutional validity of a state court’s judgment.”

Keilum    v.    Pierce,      24      F.    Supp.3d           390,    401       (D.   Del.    2C14)       (citing

Henderson,        431   u.s.      at      154-55)   .    Given the              lack of      Suprene         Court

holdings       pertinent        to        Ground    Three           ——     i.e.,     opinions           squarely

addressing a trial court’s duty to sue sponte instruct the jury on

a   witness’s      use    of      ‘tug      shot”       in     the       absence      of     a    defendant’s

request     for    such an        instruction            ——       the     state      court decisions on

the   Limiting          Instruction          Claim           were        not     contrary         to,     or    an

unreasonable application of,                   clearly established federal law.

      For all of these reasons,                     the Court denies Ground Three.

                        4. Ground Seven:  Trial Court Error In Allowing
                           Prosecutor To Use A Photographic Lineup

      Ground Seven argues that Judge Perfilio erred when he allowed

the prosecutor to introduce testimony concerning the photo lineup

without        introducing           any     taped           or      written         recording          of     the

conversation        between        Mr.      Spates           and     the       officer      conducting         the

identification.          (ECE Mc.            at :8           (“Lineup Evidence Claim”)

      Petitioner raised the Lineup Evidence Claim on direct appeal.

(ECF No.       15—3 at 2 and 8—9.)             The Appellate Division rejected it as

meritless anQ “witriout sufficient merit to warrant discussion in

a written opinion.” Smith,                   2012 WL 296669,                    at 2.

      The       record       contradicts            Petitioner’s                 contention           that     the



                                                        21
prosecutor      introduced       the   photo      array      without    evidence            of    the

“words exchanged between           [Mr.    Spates]          and the officer.”             (FOP No.

1 at 18.)

       On cross—examination,           defense counsel questioned Mr.                       Spates

regarding       the   statement        accompanying            his    in-hospital            photo

identification:

               Counsel: And the question [that police asked
               you in your hospital bed] was, No. 4, “did you
               recognize anyone in the photographs as being
               the person you saw commit the robbery/assault
               on March 6th?” And your answer was “I’m not
               really sure. I would need to see him in person.
               He was really short.” That was your answer,
               right?

               Mr. Spates: That was what I had told them in
               the hospital until he showed me the picture
               and I said that’s him.

(FOP No.     15—20 at 55—56)       (emphasis added)

       Thus,    contrary    to    Ground    Seven’s          contentions,           Mr.    Spates’

statement      to police at      the time        of    the photo     identification was

presented to the jury.           As such,      this Court is compelled to agree

with   the     Appellate    Division      that        the   Lineup    Evidence            Claim   is

“without sufficient merit.” Smith,                    2012 WL 2196669,      at *2.

       Furthermore,      Petitioner has not shown fundamental unfairness

or due process deprivation warranting habeas review.                            See Estelle,

502 U.S.     at 67—68;     Romano, 512 U.S.           at 12—13;      Keller, 251 F.3d at

413.   It is clear,      in the context of trial,               not only that the jury

did receive “tape recordings or written statements                          .   .   .   exchanged



                                            22
between     the    victim and the        officer”          (ECF No.         1        at    18)       but     also

that Petitioner received a fair trial and the jury reasonably found

him guilty on all counts.             See,    2015 WL 2196669,                  at *3

       For these reasons,         this Court denies Ground Seven.

       B. Ground Four:       Excessive Sentence

       Ground       Four     argues     that         “:]:e           sentence              imposed            was

manifestly        excessive.”     (ECF       No.     1    at    14     (“Excessive                       Sentence

Claim”).)        Specifically,        Petitioner          argues       that           Judge              Perfilio

improperly         applied      aggravating              factors            in            violation            of

Petitioner’s “right to a fair trial.”                      (Id.)

       On direct appeal,        Petitioner argued that:                     Count IV                 (unlawful

weapcn     possession)        should     have        merged          with        Count           V        (weapcn

possession        for   an   unlawful        purpose)          and    with           Count           I     (armed

robbery)    ;   and his fifty year imprisonment on Count I was excessive.

Smith,    20:2 WI 2:96669,        at    w4;    ECF No.          15—1 at          2    and        38—46.       The

Appellate Division rejected his argument.

       The court first set forth the governing New Jersey law as to

state appellate review of excessive sentence claims.                                         (Id.         at *4_

6.) Applying those principles, the court “identif[ied] no basis to

disturb     the    sentence.”     Id.    at    *6.       The    Appellate             Division              ruled

that     Judge    Perfilio    properly        imposed      an    extended                 term and           that

aggravating and mitigating factors supported the fifty year term.

Id.    at *4      Specifically,    the Apellate Division explained:

                Here, defendant met the minimum qualifications

                                               23
                [under N.J.5.A. 2C:44—3a and N.J.S.A. 2C:44—
                4c] for      . an extended term. He was twenty—
                                  .


                five years of age when he robbed Spates at
                knifepoint.    He had been convicted of four
                offenses    in    North  Carolina.     All   prior
                convictions occurred after            defendant’s             .   .   .


                eighteenth birthday, and the last conviction
                occurred           well
                                      .  within
                                          .   .    the    ten—year
                requirement for a persistent offender

                The term selected by the trial judge is
                legal [under] N.J.S.A. 2C:43—7a(2)  The fifty—                             .


                year term is supported by a history of violent
                behavior undeterred by repeated convictions
                and two prior periods of incarceration.

Smith,      2012 WL 2196669,                       at *6_7.

        Short of a claim that a sentence constitutes cruel and unusual

punishment          prohibited                    by    the    Eighth        Amendment,              or    that        it    is

arbitrary or otherwise in violation of due process,                                                       the legality

and length of a sentence present questions of state law over which

this Court has no jurisdiction under § 2254. Petitioner’s challenge

to sentencing “for failure to properly neigh the aggravating and

mitigating           factors          is           not        reviewable              here.”        See    Jenkins           v.

Bartkowski,         No.    10—4972,                    2014 WL 2602177,                   at *21    (D.N.J.      June 11,

2014)   .     Petitioner         “has                  presented        no        cogent          argument           why    his

sentence       is    unconstitutional                         in    this     regard,             other    than       general

allegations that the                      sentencing court did not properly weigh the

aggravating          and   ritiganing                     factors.”          See          Id.;     ECE No.       1    at    14.

Moreover,       “Petitioner’s                      sentence is          not grossly disproportionate

to the crime he committed.                               Indeed,        extended sentences are common

and     are    not     contrary                   to     lecitimate          enologica1                  schemes.”          IS.

                                                                   24
Therefore,           “even     if    the       Court     were                                to    read an          Eighth       Amendment

argument        into     [Ground          Four],        it               would                    not     state          a   violation        of

federal       constitutional                  limitations.”                                       Id.     See       also       Chapman        v.

United States,           500       u.s.       453,    465                (1991);                    Gibbs v.             Bartkowski,       No.

11—1137,        2018         WL     2002786,           at                    *15                  (D.N.J.          Apr.        30,     2018),

reconsideration denied,                       2018 WL 3201782                                      (D.N.J.         June 29,          2018).

        Petitioner’s              fifty—year            sentence                                   is     not           unconstitutional

under     the        governing           standards.                          First,                     this       sentence          was   not

arbitrary.            Rather,            it     was         supported                                    by        Judge        Perfilio’s

determinations that: “[t]he statutory requirements for an extended

term    have     been        met,”       “defendant                      is                  a    persistent             offender,”        and

“the    aggravating factors clearly,                                             convincingly and                            substantially

outweigh[] the non—existent mitigating factors.”                                                                    (ECF No.         15—25 at

9.)    As Judge Perfilio explained:

                 [T]he defendant was seen coming out of a van
                parked almost in front of the check—cashing
                place as if he was laying in wait for somebody
                to come out with money        [T]his was a pure          .       .       .



                act of violence for no apparent reason but for
                your own satisfaction        The protection of       .       .       .


                the public is at risk       because there is a   .       .       .



                prior criminal record      The public needs to
                                                             .       .       .


                be protected from people like you.

(Id.    at      9,     11,        12.)        Second,            the                         sentence              is     within       NERI-\’s

permissible range on the robbery charge.                                                           N.J.        Stat. Ann.            § 2C:44—

3a.

        The     New     Jersey            courts’        adjudication                                         of        this    issue      was

therefore neither contrary to nor an unreasonable application of,

                                                         25
clearly established Supreme Court precedent.                                See Velez       V.    Lagana,

No.   12—0430          (DRD),   2015 WL       2344674       at    *12      (D.N.J.    May    14,    2015)

(“Absent      a    claim that       a    sentence          constitutes         cruel       and    unusual

punishment         prohibited       by    the        Eighth      Amendment,          or    that    it     is

arbitrary or otherwise in violation of due process,                                       the legality

and   length       of    a    sentence    are    questions            of   state     law    over    which

this Court has no jurisdiction under § 2254”)                                (internal citations

omitted)          Petitioner       cites        to    no    constitutional                Drovsion       or

federal law to support his Excessive Sentence Claim.

      For these reasons,               the Court denies Ground Four.

      C. Ground Five: Deprivation Of Right To Fair Trial When                                             A
         Sleeping Juror Remained On The Jury And Deliberated.

      Ground Five argues that Petitioner’s constitutional “right to

trial by an impartial jury was violated when a sleeping juror was

allowed       to        continue       sitting        and        ultimately          deliberate          on

defendant’s guilt.”              (ECF No.       1 at 16       (“Sleeping Juror Claim”).)

      On   the         second    day     of    trial,       Petitioner         told        his    defense

counsel,      Joel       C.   Seltzer,        Escuire,      that       a   juror     appeared      to    be

sleeping. Curing Detective Ricci’s direct examination, Mr. Selzter

brought the            issue to Judge Perfilio’s attention at sidebar.                                  (ECF

No.   15—21       at    41—42    (counsel:       “she’s       falling asleep and                 yawning,

and she had her eyes closed yesterday”)                           .   ) The prosecutor did not

observe the juror sleeping and could not corroborate Petitioner’s

assertions.        Judge Perfilio stated the court wouid “keep a record.”



                                                     26
(ECE’ No.    15—21 at 41—42 and 53—54;                          Smith,       2012 WL 2196669,        at *3.)

When   the   sidebar            occurred,          the prosecutor was                   in the process    of

asking the Detective to identify “[crime scene] oicture[s] already

in evidence        .   .   .   [that were taken]                while            police]   were processing

the scene”     (EOF’ No.          :5—21 at 50—51)

       Later that sane morning,                        Rourk—Nicore’s counsel aerted Judge

Perfilio that one of the jurors might be sleeping.                                          (ECE No.   15—21

at 53—55 (“That juror, she’s like nodding off. I know you’re paying

attention to her,              I know you’re watching, but she’s                           ——   she’s really

not into the game here                 .   .   .   I   seem to      see her close her eyes and

open them a few seconds later”)                        .   ) At another sidebar, the following

exchange occurred:

             Court: What do you want to do?                              .   .   .   Do you want
             me to question her?

              Co—Defendant’s counsel: Maybe we could brea<
              for lunch now. Vaybe this is a good tine.

              Court:           Do you want to break for lunch?

             Mr.           Seltzer:   Sure.

              Co-Defendant’s Counsel:                           Okay.
              (sidebar concluded)

             Court: Ladies and gentlemen, we’re going to
             break for lunch early to give you a chance to
             get a little bit of fresh air, if you need it.
             You know, we’ve all noticed that some of you
             have been a little bit nodding off, and I know
             some parts of this are not all that exciting,
             but you have to really pay attention and try
             to be as alert as you can about all of this
                  If you need to get yourself a cup of
             coffee, or need a break, take a drink of water,

                                                           27
                 something, we have to do that in order to
                 protect the rights of the defendants as well
                 as the rights of the State in prosecuting the
                 case. Okay?

(ECF No.     15—21 at 41—42,         53—56.)       counsel neither requested a voir

dire of the        juror   nor sought        any     corrective measures           other than

breaking for lunch.          (Id.    at 55;    Smith,    2012 WL 2196669,            at *3_4)

      On     direct      appeal,      the     Appellate       Division          rejected       the

Sleeping Juror Claim because the court could “discern no error.”

Smith,     2012 WL 2196669,         at r3_4•       The court ruled that,            “viewed in

context     of    the   entire   trial,      including the            efforts    taken by the

trial judge to address the problem, we discern nothing suggest[ing]

that defendant did not receive a fair trial.” Id.                          at *3,       4.   There

was   no   “direct      evidence      that    the     juror   actually          slept     through

critical     portions       of      the   trial,”      and    defense           counsel      never

requested “more affirmative measures to assure that the juror had

not missed critical evidence.”                 Id.    at *4       The Appellate Division

meticulously summarized the record supporting its determination:

                 Once placed on notice of the possibility that
                 a juror might be having difficulty giving her
                 full attention to the testimony,     the trial
                                                              .   .   .



                 judge took extra care to observe the juror. On
                 one occasion, the judge specifically asked the
                 juror “are you all right?” She replied that
                 she was “alright.” On another occasion, the
                 judge adjourned the trial early for lunch and
                 instructed the jury before it departed that he
                 had noticed that “some of you have been a
                 little bit nodding off[.]” The judge reminded
                 them that it was very important that they pay
                 close attention to the evidence. On another
                 occasion, the judge motioned to the adjacent

                                               28
                juror to give the “sleeping” juror a nudge.
                The targeted juror responded by closing her
                eyes and pointing to her ears to suggest she
                was listening.




                The trial judge did not ignore the situation.
                He monitored the behavior of the identified
                juror, took reasonable measures to assure that
                she and the entire jury remained alert, and
                reminded the jury of the importance of paying
                clcse attention to the evidence.

Id.    at *3,    4.

        With     respect                to      whether           Petitioner              was          deprived              of     a

constitutional                    right    as    a    result        of       the    sleeping             juror,

United    States              Supreme         Court         has    opined          that       ‘a       federal           court’s

review    into        .   .   .    a    criminal        jury’s          deliberations                  is         a    decidedly

limited       enterprise,’                   primarily            because          ‘[a]llegations                       of   juror

misconduct, incompetency, or inattentiveness                                          .   .   .    seriously disrupt

the finality of the                       [trial]       process.’” Durham v.                           Phelps,           No.      07—

370,    2009 WL 3271370,                   at *7       (D. Del. Oct.               9, 2009)            (quoting Tanner

v.    United States,                   483 U.S.        107,       120    (1987)).             “Sleeping is a form

of jury misconduct,                     and a defendant must demonstrate both that the

juror    in question ignored an essential portion of                                                     the trial                and

that    the     defendant                 was    prejudiced              by    the    juror’s               misconduct.”

United     States             v.       Sheika,        )o.     05—cr—67,            2005           WL   2562969,              at    *4

(D.N.J.       Oct.        7,       2005),       aff’d,        304       F.    App’x           135       (3d           Cir.   2008)

(internal citations cmi tted) ;                              see also Gaston v.                        MacFarland,                No.

04—1168,       2005 WL 1828660,                      at *7    (D.N.J. July 29,                     2005)      .       A sleeping

                                                              29
juror should be removed if the sleep has made it “‘impossible for

that   juror to perform his or her duties                                   or would otherwise deny

the    defendant           a    fair    trial.’”          Gaston,          2005        WL    1828660,               at    *7

(citing      United States v.               Freitag,           230    F.3d        1019,          1023     (7th dr.

20CC)).      However,           “a]     defendant’s           ‘genera: assertion that                              jurors

slept through parts of the critical presentation of the defendant’s

evidence        and       cross        examination             are     too        vague           to     establish

orejudice.’”          Id.       (internal citation cmitted)                            The Sleeping Juror

Claim fails on the merits for these reasons:

       (a)      Petitioner Has Not Shown The Juror Slept Through

Substantive Elements Of Either Party’s Case, And The Trial Judge

Monitored           The        Situation:          Given        the        record           of     inconsistent

sightings       among          the     judge,       counsel,          and        Petitioner             as         to    the

juror’s      purported           sleeping,          “[s]ome          greater           indication             than        is

currently in the record that                        [the juror]            was,       in fact,          asleep,           as

opposed to daydreaming or con centrating with eyes shut, would have

significantly             strengthened              the       argument           that        a     hearing               was

warranted.”          See       Ciaprazi       v.    Senkowski,             151    1.    App’x           62,        64    (2c

dir.    2005)   .     Vorecver,          ever       if    the    juror           was    sleeping,                  it    was

arguably        not            during     a         portion           of         trial           essential                to

constitutionally                adequate           deliberations                 At     those          times,            the

prosecutor          was        asking     Detective            Ricci        to        identify          photos            of

evidence the          jury had already received.                            (ECF No.             15—21        at    51—52

(Prosecutor:          “Judge,          the purpose of            this       is        to assist          the        jury,

                                                         30
that’s             all.”    Mr.         Seltzer;          “They have           the     knife             and they          have    a

picture already.” Court;                                “Well,    they’re not going to have both of

them       .   .     [Y]ou have two pictures of the                                  knife.” Prosecutor:                        “One

is a larger, and :‘m not sure if the jury wants the details. That’s

the     only         purposes               is    to     assist        the     jury”)      .   )     Detective            Ricci’ s

identification                  of          the     exhibits           (id.     at     50—51)             did       not    go     to

substantive elements of either the State’s or Petitioner’s cases.

Thus,          even        if   the          juror        had    been         sleeping             at     that       time,       she

tCtirately             received               the       orirre   scene        evidence             for     deliberations.

This    situation is not so significant as to deprive                                                          Petitioner of

his right to a fair trial.                                See, e.g.,           Gaston,             2005 WL 1828660,               at

*7     (“The         record         indicates             the     juror       was     inattentive                   for   only     a

short period of time and neither the juror,                                                    petitioner’s lawyer,

or the reviewing courts considered this significant”) ; Morfiah v.

City of Philadelphia,                             667    F.   App’x 782,             784       (3d Cir.          2016)       (“The

trial          judge       and counsel                  for both parties               discussed the                  sleeping

juror.             [Petitioner’s]                 attorney agreed that the juror did not need

to    be           removed      .   .   .    Under        these        circumstances,                    the    trial        judge

properly addressed the sleeping juror”);                                             Burns v.             Warren,         No.     3-

1929,          2016 WL 11:7946,                    at 25—26            (D.K.J. Mar.                22,    2016)

        Furthermore,                    Judge Perfilio took extra care as to the subject

juror.             (ECF No.         15—21 at 50,              35—56;      Smith,       2012 WL 2:96669,                      at *3

(expressly             asing                the   juror       “are      you     all    right?,”                to    which      she

responded affirmatively;                                breaking early for                     lunch;          signaling for

                                                                  31
the adjacent juror to give the “sleeping” juror a nudge, upon which

the latter motioned that she was listening)

       Thus,         even   assuming the                 juror was       sleeping,       Petitioner was

not prejudiced by this fact,                         nor was he denied a fair trial.                           See

United States v.              Ortiz,         No.    92—0592,          1993    va    303286,      at *2       (E.D.

Pa.    Aug.     5,    1993)    aff’d,          27    F.3d 560          (3d Cir.       1994)      (collecting

cases)        (“Generally,          courts           have       been     reluctant          to    reverse        a

conviction           or   grant     a    new        trial      when     it    has    been     alleged         that

jurors        have    slept    during          portions          of    the     trial”).       Petitioner’s

generalized claim of                    “the       juror       nodding       off”    (ECF No.      1     at    16)

does not undermine the Appellate Division’s factual determination

about “the absence of direct evidence that the juror actually slept

through critical portions of the trial.” Smith,                                        2012 WL 2196669,

at *4 Thus, this Court presumes,                               as it must,         that the state court

determined correctly that the juror did not sleep significantly at

trial.    28 U.S.C.         § 2254(e) (1).

        (b)     The State Court Rulings As To The Sleeping Juror Issue

Were    Not     Contrary       To       Any    Federal          Precedent:          Petitioner         has    not

cited,    and        this   Court        has       not    found,       any United        States        Supreme

Court decision that either: mandates an inquiry into every instance

of    juror     misconduct;             or     determines          that       an    allegedly       sleeping

juror’s deliberation is per se unconstitutionally violative of the

right to fair trial.

       In sum,        the fact that neither Judge Perfilio nor the parties

                                                          32
addressed       this       issue        beyond       the    transcript         passages           referenced

above suggests:                first,    that the juror may not have been sleeping

in   the     first       instance;        and    second,         even    if    the        juror       had    been

sleeping,       it       was    for     such    an    insigr.ificant period                 of    time,       and

during       such    a    non—critical           point      in   the    trial,        that       no    further

discussion was            warranted.           Given courts’           “considerable discretion

in deciding how to handle a sleeping juror,” see Freitag,                                             230 F.3d

at 1023, and the absence of any federal precedent mandating further

inquiry by Judge Perfilio,                      the Appellate           Division’s rejection of

the Sleeping Juror Claim was not contrary to,                                   or an unreasonable

application of,            clearly established federal law.

        For these reasor.s,               the Court denies Ground Five.

        D. Ground  Six:                 Violation          Of    Sixth        Amendment           Right        To
           Confrontation

        Petitioner next argues that the trial court violated his Sixth

Amendment right to confrontation when Detective Ricci testified as

to   Rourk—Moore’s                statement          to      police.          (ECF    No.         1     at     17

(“Confrontation Clause Claim”)

        At    trial,       Detective           Rioci       testified     that        in    Rourk—Moore’s

March 7,      2009 typewritten statement to police, she “indicated that

she was with her ailing mother in a nursing home” at the time of

the crime and denied being in Hillside when the incident occurred.

(ECF No.      15—22 at 32.)             The Detective said that after RourK—Moore’s

first      statement,           she     admitted       that      she    had    lied       in     it    because



                                                       33
“[Petitioner]           was    in           the        next       room and       she was                 afraid he              could

hear her.”        (Id.       at 33.)

       During         direct        appeal,                 the    Appellate              Division          rejected                 the

Confrontation Clause Claim as “without sufficient merit to warrant

discussion.” Smith,                     20:2 C 2196669,                   at *2.

       The     Confrortation                  Clause              provides       that              “{i]n    all              criminal

prosecutions,            the        accused                 shall       enjoy         the           right        .   .   .     to     be

confronted with the witnesses against him                                         .   .   .   .“    U.S. Const. amend.

VI. “[T]he main and essential purpose of confrontation is to secure

for the opponent the opportunity of cross—examination.’” Delaware

v.    Van Arsdall,           475 U.S.                 673,     678      (1986)        (internal citations and

quotation        marks         omitted)                      (emphasis       omitted)                .    “[A]               criminal

defendant states a              .   .   .    Confrontation Clause                         [violation] by showing

that    he     was     prohibited                     from    engaging       in           otherwise             appropriate

cross—examination designed to show a prototycical form of bias on

the part of the witness                       .   .   .‘“    Id. at 680          (quoting Davis v. Alaska,

415 u.s.       308,    318     (1974))

       “[T]he        admission               of       a   confession of               a       co—defendant                   who did

not    take    the     stand deprive[s]                           the   defendant              of his       rights under

the    Sixth     Amendment                  Confrontation               Clause,               when       that        confession

implicates]            the    defendant.”                     Schneble       v .Florida,                   405           U.S.       427,

429—30        (1972)     (citing                  Bruton          v.    United            States,          391           U.S.        123

(1968)). under the Brutcn prir.ciple,                                    admission of a co—defendant’s

statement at trial violates a defendant’s right to confrontation

                                                                  34
if:   (1)    the statement incriminates the defendant,                                 and        (2)   the co

defendant      chooses not            to testify.            Bruton,       391 U.s.          at     126,      136.

See   also     Richardson         v.        Marsh,          481    U.S.     200,       207        (1987).       To

implicate Bruton, a co—defendant’s statement must incriminate the

defendant “or: its face,” Richardson,                             481 U.S.    at 208,         and must be

“clearly       inculpatory”            or        “powerfully              incriminating”                to     the

defendant. United States v. Belle, 593 F.2d 487, 495                                     (3d Cir. 1979)

(quoting       Bruton,      39         U.S.        at       135).     “When        a    co-defendant’s

extrajudicia         statement does not directly implicate the defendant,

the Bruton rule does not come into play.” Id.                                 at 493.

       (a)    No Bruton Violation:                     The portion of Detective Ricci’s

testimony      relevant          to        Ground       Six       pertains     to:       Rourk—Moore’s

initial statement about her whereabouts on March 7,                                      2009;          and her

subsequent         admission          of     lying          in    that     first       account.              Those

statements      by     Rourk—Moore            are       neither       clearly          inculpatory             nor

powerfully incriminating to Petitioner.                              They also do not directly

implicate      Petitioner         in       any    crime.          Detective        Ricci’s          testimony

explained that Rourk—Moore lied in her first police statement and

why   she    did     so.   Nothing          in    that       testimony       directly              implicated

Petitioner.         Thus,        there           was        no    Bruton      violation                 and     no

Confrontation Clause violation.

       (b)     No Harmless Error:                 Furthermore,            even assuming that

admission      of     Detective             Ricci’s          testimony       about       Rourk—Moore’s

statements      was    erroneous,            errors         under    the     Confrontation               Clause

                                                       35
are subject to harmless error analysis.                                 Adamson,        633 F.3d at 259—

61;    see also Delaware,                  475    u.s.     at    684;      United States v.              Rinton,

423    F.3d 355,             362—63      (3d Cir.        2005);       Eley,      712   F.3d at          847.   The

introduction of               Rourk—Noore’s             statements through              Detective Ricci

was    harmless             and    had    no     real    influence          or    actual      prejudice         to

Petitioner.             The       “evidence       inplicating           [Petitioner]              as    Spates’s

assailant             was overwhelming.”                Smith,       2015 WL      5943692,         at    *3    The

possibility             of    real       influence       or     undue      prejudice         to    Petitioner

from Detective Ricci’s testimony about Rourk—Moore’s statements is

too remote.             See Neder,         527    u.s.     at 8—11;        Smith,      120    F.3d at 416—

17;    Eley,          712    F.3d at       847     (citing       Brecht,         507   U.S.       at    637—38);

Lewis,          348   E.3d at 359—60;             Ballot,        473 F .Aop’x at 127.

       The Appellate Division’s decision on the Confrontation Clause

Claim was             not    contrary to,          and     did not         involve      an    unreasonable

aDplcation of,                clearly established federal law; nor was it based

on    an    unreasonable             determination              of   the    facts      presented          in   the

state court proceedings. This Court denies Ground Six.

       E. Ground Eight: Ineffective Assistance Of Counsel By Failing
          To Move For A Severance Of Co—Defendants’ Trials

           Finally,          Petitioner           argues        that       trial       counsel          rendered

ineffective assistance of counsel                               (“IAC”)     by failing to move for

a severance of Petitioner and Rourk—V.core’s joint trial.                                               (ECF No.

1 at        9    (“IAC Clam”)

           During czreot appeal, the Appellate Division reviewed the IAC



                                                          36
Claim under the standard of Strickland v. Washington,                                                 466 u.s.      668

(1984)     and rejected it.                 Smith,        2015 WL 5943692,                   at *3•

        To set forth a claim under Strickland, a petitioner must first

show that “counsel’s performance was deficient. This requires                                                     [the

petitioner         to    show]        that        counsel           made      errors           so    serious      that

counsel      was    not     functioning              as       the       ‘counsel’         guaranteed         by     the

sixth      Amendment.”          Strickland,               466 U.S.            at    687;       see    also    United

States v.         Shedrick,          493    E.3d 292,           299      (3d Cir.          2007).      To succeed

on    an    IAC    claim,        a    petitioner               must       also       show       that    counsel’s

allegedly deficient performance prejudiced his defense such that

the petitioner was “deprive[d] of a fair trial                                           ...    whose result is

reliable.” Strickland,                 466 U.S. at 687;                   Shedrick,            493 F.3d at 299.

In evaluating whether counsel was deficient,                                         the “proper standard

for     attorney         performance                is        that       of        ‘reasonably          effective

assistance.’” Jacobs v.                     Horn,    395 F.3d 92,                  102    (3d Cir.      2005).

        Even      where     a    petitioner               is     able         to    show        that    counsel’s

representation             was             deficient,               a      petitioner                must      still

affirmatively            denonstrate              that        counsel’s            deficient          performance

prejudiced the defense.                     Id.    at 692—93.              “It is not enough for the

defendant to show that the errors had some conceivable effect on

the   outcome       of    the        proceeding.”              Id.       at    693.      A     petitioner         must

demonstrate         that        “there        is     a     reasonable              probability,             but     for

counsel’s         unprofessional              errors,           the       result         of     the    proceeding

would      have      been        different.               A     reasonable               probability           is     a

                                                          37
probability          sufficient           to   undermine           confidence             in     the     outcome.”

Id.    at    694;    see also Shedrick,                 493 F.3d at 299.                   “Because failure

to satisfy either prong defeats an                             [lAO]     claim,           and because it is

preferable to avoid passing judgment on counsel’s performance when

possible,          [Strickland,          466 U.s. at 697—98],” courts should address

the prejudice prong first where it is dispositive of a petitioner’s

claims.      United States v.              Cross,       308 F.3d 308,                315       (3d Cir.       2002);

Judge v.      United States,              119 F.    supp.         3d 270,       280—81           (D.N.J.      2015)

        Finally, when a federal habeas petition under § 2254 is based

upon    an    ineffective             assistance        of     counsel         claim,           “[t]he pivotal

question is whether the state court’s application of the Strickland

standard       was        unreasonable,”            which          “is     different                  from    asking

whether       defense        counsel’s           performance             fell        below            Strickland’s

standard.”          Grant     v.      Lockett,      709       F.3d       224,       232         (3d    Cir.    2013)

(quoting        Harrington,              562     U.s.        at     101)   .        For        purposes        of        §

2254(d) (1),         “an      unreasonable              application                 of     federal           law        is

different          from     an     incorrect        application                of        federal        law.”          Id.

(internal          quotation          marks      omitted)          (emphases              in     original)         .    “A

state court must be granted a deference and latitude that are not

in    operation       when         the    case     involves          [direct]             review        under          the

Strickland          standard          itself.”      Id.       Federal          habeas           review        of       IAC

claims is thus “doubly deferential.” Id.                                  (quoting Pinholster,                         131

5.    Ct.     at     1403).        Federal       habeas           courts       must            “take     a    highly

deferential          look        at      counsel’s           performance”                under        Strickland,

                                                        38
“through            the     deferential           lens        of       §     2254 (d)   .“      Id.   (internal

quotation marks and citations omitted)

        The Appellate Division here ruled that Petitioner’s lAO Claim

did not            satisfy       Strickland,          determining that                he had not met             its

prejudice prong:

                    Even if defendant established a prima facie
                    case under the first Strickland prong      and                         -—




                    we can discern no reason why his attorney
                    would not have moved for a severance    he has                    --




                    failed to establish a prima facie case under
                    the second Strickland prong. :n view of the
                    cverwhelning evidence of defendant’s guilt,
                    defendant has failed to establish a reasonable
                    probability that, but for counsel’s error, the
                    result of the trial would have been different.

Smith,     2015 Z 5943692,                 at *3•

        After         reviewing           the     record,          this        Court         finds    that       the

Appellate            Division        did        not     unreasonably                apply        federal     law.

Petitioner did not provide sufficient evidence to establish a prima

facie case that he suffered prejudice.

        (a)         A Severance Motion Likely Would Have Been Unsuccessful:

Under New Jersey law, “where the evidence establishes that nultiDle

offenses are linked as part of the same transaction or series of

transactions,              a     court     should      grant       a       motion     for       severance    only

when     [a]       defendant        has    satisfied the                   court   that prejudice would

result.”           State v.        Abdi,    No.       A—0857—l7T3,             2018     WL 6070770,         at    *2

(N.J.     Super.           Ct.    App.     Div.       Nov.     21,         2018)      (internal       citations

omitted)       .      “   [C] onsiderations             such           as      economy          and    judicial



                                                         39
expediency must be weighed when deciding a severance motion.” Id.

(internal citations omitted)                        .    Rourk—Moore was present at the crime

scene with       Petitioner and drove the getaway vehicle.                                                 Smith,        2012

WI    2196669,       at    *.         Thus,    since           Co—Defendants                  were       part   of       ‘the

same    transaction,” Abdi,                   2018        WL       6070770,         at       2,      Judge      Perfilio

was    not    likely           to    have     granted              severance,           even        if    counsel         had

requested it.         Counsel cannot be found ineffective for failing to

bring    meritless             motions,        such           as    a    severance            motion       here      would

have been. See Johnson v.                     Tennis, 549 F.3d 296,                          303     (3d Cir. 2008);

United States v.               Sanders,        165 F.3d 248,                  253       (3d Cir.         1999).

        Additionally,                Judge Perfilio was unlikely to have granted a

severance       due       to        courts’        strong           interest            in    maintaining            joint

trials.       See Johnson             v.    Tennis,           549       F.3d 296,            302     (3d Cir.        2008)

(public interest in judicial economy favors joint trials where the

same evidence would otherwise be presented at separate trials of

defendants          charged          with     the        same       offense)        .        See    also     Zaffiro       V.


United States, 506 U.s.                     534,        537    (1993)         (there is a preference for

joint     trials          of        defendants           whc       are     indicted                together,        as     it

promotes efficiency and serves the interests of justice by avoiding

scanda        and inequity of inconsistent verdicts)

        (b)     Evidence Of Petitioner’s Guilt Was Overwhelming:                                                  The

evidence of Petitioner’s guilt was so overwhelming,                                                  Smith, 2012 WI

2196669,       at     3,            that    had         trials          for    Co—Defendants’                   offenses

occurred separately,                   there is no reasonable probability that the

                                                              40
outcome would have been different for him.                                Both trials would have

shared the same evidence and witnesses,                               such as video surveillance

tape     of     the     crime,       the     knife       with     Mr.    Spates’s       DNA,       and    Mr.

Spates’s        in—court identification of                      Petitioner as          the assailant.

Smith,     2015 WL 5943692,                at *l..2.      Petitioner ignores the fact that

police        jointly        arrested       him     and       Rourk—Moore       the    day     after      the

crime,         in    which    they     found       incriminating           evidence         such    as    the

knife.     These facts compel the conclusion that Petitioner suffered

no orejudice from counsel’s failure to move for a severance.                                             See,

e.g.,    State v. Floyd, No. A—1646—15T4, 2018 WL 1748327, at *1 (N.J.

Super.     Ct. App.          Div. Apr. 12,         2018)        (although trial judge’s denial

of severance motion was in error, the ruling did not deny defendant

a   fair       trial        “given    the     overwhelming              evidence       of    defendant’s

guilt”)    ;    State v. Williams, No. A—2176—11T4,                        2014 WL 941155, at *3

(N.J.     Super.       Ct.    App.     Div.       Mar.    12,    2014)     (“even      if a    severance

motion         had    been     filed,        it    would        not     have    been        granted”      and

“defendant would have been convicted because the evidence against

him was overwhelming”); State v. Pans, 2007                               va   2847536, at *9 (N.J.

Super.     Ct.       App.    Div.    Oct.    3,    2007).

         (c)        The Verdicts Suggest The Jury Weighed Charges Against

Petitioner And Rour]c—Moore Independently As To Each Defendant: The

jury’s verdicts as to each Co-Defendant’s robbery—related charges




                                                         41
were       not    identical.3           This       indicates         that      the       jury         was        able    tc

compartmentalize                the     evidence         as    between         Petitioner              and        Rourk—

Moore       and weigh       the        evidence          independently              as    to     each        of    them.

Thus,       Petitioner           cannot          show     that       counsel’s            failure            to       seek

severance          “had    some        conceivable             effect       on      the        outcome           of     the

proceeding.”            Strickland,              466   u.s.     at    693.       See      United States                  v.

Jimenez,          513    F.3d     62,       83     (3d    Cit.       2008)       (“The         jury’s            verdict

reflects that the               jury was able to compartmentalize the evidence

as    to    each defendant              and each          count      as   evidenced              by        the    jury’ a

acquittal          on    some    counts          and     convictions           on    others”)          .     See      also

Park v.          California,          202   F.3d       1146,     1150       (9th Cir.            2000);           United

States v.         Noske,    117 F.3d 1053,                1057       (8th Cir.           1997)        (“Acquittals

of    some defendants             on    some       charges and a defendant charged only

with       count    II    show        the    jury        was    able      to     coinpartrr.entalize                    the

evidence”)

        In sum,         the Appellate Division’s                      rejection of the                      IAC Claim

was neither contrary to,                    nor involved an unreasonable applicaticn

of,    clearly established federal law under                                 Strickland.                   It did not




  The jury found Petitioner guilty of: robbery in the course of
committing a theft, second—degree aggravated assault, third-
degree aggravated assault, and possession of a weapon. (ECF No.
15—24 at 30—31.) The jury found Rourk—Moore guilty of exercise
of unlawful control over moveable property by her own conduct or
as an accomplice or co—conspirator; however, they found her not
guilty of robbery by her own conduct or as an accomplice or co
conspirator, and not guilty of weapon possession. (Id. at 31-
32.)

                                                         42
result       in     a   decision                that    was       based     on     an            unreasonabe

determination of the facts in light of the evidence presented in

the     state      court    proceeding.                Petitioner         has    not        shown       that       a

severance         motion    by    his       trial       counsel     would        have       undermined            or

changed the verdict.4                 For these         reasons,      the Court denies                   Ground

Eight.

V.      CERTIFICATE OF APPEALABILITY

        Pursuant to 28 U.S.C.                    § 2253(c),       unless a circuit justice or

judge issues a certificate of appealability (“COA”)                                     ,    an appeal may

not be taken from a final order in a proceeding under 28 U.S.C.                                                   S

2254.    A   certificate              of    appealability            may    issue           “only       if    the

applicant         has   made      a    substantial            showing       of    the        denial          of   a

constitutional          right.”            28     U.S.C.      §    2253(c) (2).             “A    petitioner

satisfies       this    standard by demonstrating                      that       jurists          of    reason

could    disagree          with       the        district         court’s       resolution              of    his

constitutional          claims        or    that       jurists     coud conclude                  the    issues



   The Appellate Division made no express determination as to
satisfaction of Strickland’s deficient performance prong. Smith,
2015 WL 5943692, at *3 Nevertheless, the well—established two—
prong Strickland test requires satisfaction of both its components
for a prima facie IAC claim. Given that “failure to satisfy either
prong defeats an [lAO] claim” and “it is preferable to avoid
passing   judgment   on    counsel’s  performance   when   possible,
Strickland, 466 U.S. at 697—98],” courts should address the
prejudice prong first where it is dispositive of a petitioner’s
claims. Cross, 308 F.3d at 315; Judge, 119 F. Supp. 3d at 280—81.
Such is the case here. Petitioner’s failure to show Strickland
rejudice defeats the IAC Claim, rendering further discussion in
this   Opinion   of   Strickland’s   defective   performance   prong
unnecessary.

                                                       43
presented      are      adequate           to     deserve           encouragement             to     proceed

further.” Miller—El v.                Cockrell,            537    u.s.    322,      327    (2003).

       “When     the     district              court        denies        a    habeas        petition        on

procedural       grounds        without          reaching           the       prisoner’s       underlying

constitutional         claim[s],           a    COA        should        issue      when    the    prisoner

shows,    at   least,     that        jurists         of    reason would find                it debatable

whether    the    petition            states      a    valid        claim      of    the     denial     of    a

constitutional         right      and      that        jurists       of       reason       would     find    it

debatable whether the district court was correct in its procedural

ruling.” Didiano v.             Balicki,         Civil Action No.                09—2315      (FLW),    2010

WL 1752191, at *6_7             (Apr. 29,         2010)          (citing Slack v. McDaniel,                 529

u.s.   473,    484     (2000)     )   .   Here,       reasonable          jurists would not             find

the Court’s habeas ruling debatable.                              Accordingly,             no certificate

of appealability shall issue.

VI.    CONCLUSION

       For all of the foregoing reasons,                           the Petition is denied with

prejudice on the merits and no certificate of appealability shall

issue.    An appropriate Order follows.




Dated:
                     (<,         2019
                                                             Madeline Cox Arleo
                                                             united States District Judge




                                                      44
